Citation Nr: 9935239	
Decision Date: 12/20/99    Archive Date: 12/23/99

DOCKET NO.  98-08 749	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Newark, New Jersey


THE ISSUES  

1.  Entitlement to an increased (compensable) evaluation for 
residuals of a hemorrhoidectomy.  

2.  Entitlement to an increased rating for epidermophytosis 
with onychomycosis of the toenails, currently evaluated as 10 
percent disabling.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and his son-in-law  



ATTORNEY FOR THE BOARD

K. Ehrman, Counsel


INTRODUCTION

The veteran had active military service from May 1941 to 
November 1948.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 1997 rating decision of the 
RO, which, among other things, denied claims for increased 
ratings for residuals of a hemorrhoidectomy and for 
epidermophytosis with onychomycosis of the toenails.  


FINDINGS OF FACT

1.  Residuals of a hemorrhoidectomy are currently manifested 
by external and small internal hemorrhoids without 
thrombosis, excessive tissue, persistent bleeding, secondary 
anemia, or fissures.  

2.  The veteran has active onychomycosis of all toes with 
severe moccasin scaling of both plantar surfaces of the feet.  


CONCLUSIONS OF LAW

1.  The criteria for a compensable evaluation for residuals 
of a hemorrhoidectomy are not met.  38 U.S.C.A. §§ 1155, 5107 
(West 1991); 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.114, Diagnostic 
Code 7336 (1999).  

2.  The criteria for more than a 10 percent evaluation for 
epidermophytosis with onychomycosis of the toenails are not 
met.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. 
§§ 4.1, 4.2, 4.3, 4.7, 4.118, Diagnostic Code 7806 (1999).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Disability evaluations are determined by the application of a 
schedule of ratings that is based, as far as can practicably 
be determined, on the average impairment of earning capacity.  
38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. § 4.1 (1999).  Each 
service-connected disability is rated on the basis of 
specific criteria identified by diagnostic codes.  38 C.F.R. 
§ 4.27 (1999).  However, when an unlisted condition is 
encountered, it will be permissible to rate under a closely 
related disease or injury in which not only the functions 
affected, but the anatomical location and symptomatology are 
closely analogous.  38 C.F.R. § 4.20 (1999).  Although 
regulations require that a disability be viewed in relation 
to its recorded history, 38 C.F.R. §§ 4.1, 4.2 (1999), where 
entitlement to compensation has already been established, and 
an increase in a disability rating is at issue, it is the 
present level of disability which is of primary concern.  
Francisco v. Brown, 7 Vet. App. 55 (1994).   

Hemorrhoids

The veteran is service connected for residuals of an in-
service hemorrhoidectomy, with an anal ulcer, post operative.  
See RO rating decision dated in April 1946.  Since June 1965, 
the RO has characterized this disorder as residuals of a 
hemorrhoidectomy.  

Hemorrhoids are evaluated in accordance with the criteria set 
forth in 38 C.F.R. § 4.114, Diagnostic Code 7336.  The rating 
criteria under Diagnostic Code 7336 provide that, if the 
veteran has external or internal hemorrhoids, with persistent 
bleeding, and with secondary anemia or with fissures, a 20 
percent disability rating is in order.  Diagnostic Code 7336.  
If hemorrhoids are found to be large or thrombotic, 
irreducible, with excessive redundant tissue, evidencing 
frequent recurrences, a 10 percent disability rating is in 
order.  Id.  When hemorrhoids are shown to be only mild, or 
moderate, a zero percent rating is assigned.  Id.  

In the veteran's case, his hemorrhoid disorder is currently 
rated as noncompensably disabling.  At a July 1998 personal 
hearing at the RO, the veteran testified that his hemorrhoid 
condition is manifested by both internal and external 
hemorrhoids which bleed and soil his underwear approximately 
two times a day.  He contends that this disorder warrants a 
compensable rating due to such symptoms.  

VA treatment records, dated from 1995 to 1998, show no 
treatment for hemorrhoids other than a September 1997 
prescription for Anusol cream, an over-the-counter topical 
cream.  On VA colonoscopy in March 1996, for evaluation of a 
disorder not pertinent to the appeal, small internal 
hemorrhoids were noted.  

At a July 1998 VA examination, the veteran reported 
hemorrhoids which bled, but only on an on-and-off basis.  On 
rectal examination, external hemorrhoids were found at the 11 
o'clock position, with the additional note that the veteran 
was hemocult negative.  The sphincter was normal.  Neither 
hemorrhoidal bleeding nor undergarment soiling was reported 
or found at the time of this VA examination.  

As noted above, the veteran denied any current treatment for 
hemorrhoids at his personal hearing in July 1998, but he 
stated that they bled daily and soiled his garments twice a 
day.  

At a November 1998 VA examination, the veteran reported some 
hemorrhoidal itching and irritation.  He reported taking 
Metamucil, an over-the-counter stool softener, which he said 
helps control his symptoms.  There was no hemorrhoidal 
bleeding or undergarment soiling noted at the time of this VA 
examination.  The diagnosis was external and small internal 
hemorrhoids.  

The Board has reviewed the evidence of record in light of the 
criteria for an increased rating.  As neither the veteran's 
external hemorrhoids, nor his small internal ones, are shown 
to be large or thrombotic, irreducible, with excessive 
redundant tissue (evidencing frequent recurrences), the 
criteria for a 10 percent evaluation are not met under 
Diagnostic Code 7336.  Although the veteran has reported 
experiencing bleeding on a daily basis, there have been no 
clinical indications that he has had persistent bleeding with 
secondary anemia or with fissures.  Repeated VA examinations 
have failed to show any evidence of bleeding or soiling, and, 
even if bleeding or soiling was demonstrated, without a 
showing of persistent bleeding with secondary anemia or with 
fissures, or a showing of large or thrombotic, irreducible 
hemorrhoids with excessive redundant tissue, a compensable 
rating is not assignable.  Diagnostic Code 7336.

Without evidence of the sort of manifestations contemplated 
under Diagnostic Code 7336 for a compensable rating, the 
Board concludes that the veteran's hemorrhoids are no more 
than moderately disabling.  The appeal of this issue is 
consequently denied because the preponderance of the evidence 
is against the claim.  

Epidermophytosis with Onychomycosis of the Toenails

As noted above, where the regulations provide no specific 
rating for a disorder, it is permissible to rate under a 
closely related disease in which the functions affected, 
anatomical location, and symptomatology are closely 
analogous.  38 C.F.R. § 4.20 (1999).  Other than disfiguring 
head, face or neck scarring, burn scars, scars that are 
poorly nourished, scars that are tender and painful, or scars 
that affect function of a certain part, most skin 
disabilities, including fungal infections, are evaluated as 
eczema under 38 C.F.R. § 4.118, Diagnostic Code 7806 (1999).  
See, e.g. 38 C.F.R. § 4.118, Diagnostic Code 7813 (1999).  
The RO has rated the service-connected epidermophytosis with 
onychomycosis as analogous to eczema, and assigned a 10 
percent rating.  Since fungal infections are rated in this 
manner, and because the veteran's disability is a fungal 
infection, the Board agrees that Diagnostic Code 7806 is 
applicable.  Id.  

Exfoliation, exudation, or itching, if involving an exposed 
surface or extensive area warrants a 10 percent rating.  
Diagnostic Code 7806.  The criteria for a 30 percent 
evaluation require a showing of constant exudation or 
itching, extensive lesions, or marked disfigurement.  Id.  A 
50 percent rating requires ulceration or extensive 
exfoliation or crusting, and systemic or nervous 
manifestations, or exceptional repugnance.  Id.  

At his July 1998 personal hearing, the veteran testified that 
he occasionally received VA treatment for his foot fungus, 
but this was limited to obtaining medicated topical creams.  
On VA examination in July 1998, he reported that the topical 
preparations did not help his foot fungus.  He indicated that 
he was unable to complete an oral anti-fungal regimen, 
initiated by VA in June 1997, as he experienced a reaction to 
the drug.  He also reported that his foot fungus condition is 
pruritic.  On examination, onychomycosis was found on all 
toenails.  Moccasin-like scaling was noted on the plantar 
surfaces, with some scaling of the toe webs.  The palms and 
fingernails were clear.  The diagnoses were onychomycosis of 
the toenails, and tinea pedis.  

On examination in November 1998, the veteran complained of 
itching of his ears, beard area, upper extremities, groin, 
and scalp.  Upon examination, onychomycosis of all toenails 
was noted.  There was severe moccasin scaling of both plantar 
surfaces of the feet.  There was scaling diffusely on the 
scalp, left post-auricular area, beard area, eyebrows, and 
glabella area.  The diagnoses were active onychomycosis, 
active tinea pedis, and active seborrheic dermatitis.  

While the veteran is shown to have active onychomycosis of 
all toenails, as well as tinea pedis with moccasin-like 
scaling on the plantar surfaces of the feet and toe webs, 
there is no indication that he has extensive lesions, marked 
disfigurement, or constant exudation or itching so as to 
warrant an evaluation in excess of the currently assigned 10 
percent under Diagnostic Code 7806.  While the veteran 
testified as to problems with itching at night, he has not 
claimed, and the evidence of record does not support a 
finding of constant itching or exudation.  While he also is 
shown to have seborrheic dermatitis of the scalp, beard and 
eye brows, this is not a service-connected disability and 
consequently may not be considered when rating 
epidermophytosis with onychomycosis.  As noted above, the 
extent of service-connected disability appears from clinical 
findings in 1998 to be clearly limited to the feet and 
toenails.  (As noted on examination in July 1998, 
onychomycosis does not affect the fingernails.  Moreover, the 
only diagnosis made, other than seborrheic dermatitis and 
onychomycosis, was tinea pedis, clearly an indication that 
service-connected disability did not extend beyond the feet.)  
Consequently, for the reasons set out above, the Board finds 
that the preponderance of the evidence is against the claim 
for an increased rating.


ORDER

The claim for an increased (compensable) rating for residuals 
of a hemorrhoidectomy is denied.  

The claim for an increased rating for epidermophytosis with 
onychomycosis of the toenails is denied.  



		
	MARK F. HALSEY
	Member, Board of Veterans' Appeals

 

